Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Krisnamurthy (US 2018/006 8371), hereafter Pub ‘371, in view of Cheng (US 10,929,392) in view of Hackman (US 2019/021 3601) in view of Hashimoto (US 2018/012 1799) in view of Perez (US 2018/020 3848) and further in view of Godefroid (US 2018/028 5186).        
Regarding claim 1, Pub ‘371 discloses: 
a computing device configured to:
	Pub ‘371 [0024] A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device, and so forth. Thus, the computing device may range from full resource devices with substantial memory and processor resources (e.g., personal computers, game consoles) to a low-resource device with limited memory and/or processing resources (e.g., mobile devices). Additionally, a computing device may be representative of a 

obtain session data identifying engagement of at least one item;
	Pub ‘371 [0020] In one or more embodiments, the term "item vector representation," as used herein, may refer to any representation of an item (e.g., good or service) in vector space determined by inputting sentences derived from browsing session items into a word embedding model. Comparisons of item vector representations of items are able to produce item similarities.

obtain catalog data identifying a plurality of properties of the at least one item;
generate word embeddings based on applying a neural network to the catalog data;
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Cheng discloses:
Cheng col 14, lines 45-55, Users can browse an electronic catalog provided by the catalog service 426 to obtain information about electronic catalog content stored in an item data repository 432. The electronic catalog content can include detailed information about these products. In one embodiment, this content is arranged in a hierarchical structure, having items associated with one or more categories or browse nodes in a hierarchy (or graph). The catalog service 426 can provide functionality for users to browse the item hierarchy in addition to searching the catalog. Users can acquire items via offers generated by the disclosed techniques. The catalog service 426 can also provide functionality users to participate in community features such as the disclosed QA sections of item detail pages.
word embeddings for all nouns, verbs, and adjectives in r and q. Tf-idf weights are computed over all questions, answers, and review sentences in the dataset. In equation (8), sim.sub.bpe denotes the cosine similarity of the averages over subword embeddings for all sub-words in in r and q. These subword embeddings can be computed based on byte pair Encoding. Representing in r and q by subword embeddings instead word embeddings can compensate for out-of-vocabulary words resulting from spelling variations and item-specific terms in the data. In equation (8), sim.sub.prod denotes the Jaccard index computed on the sets of product mentions in r and q,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Cheng for the purpose of including content of detailed information about these products.

generate character embeddings based on applying a character neural network to the catalog data, wherein each character embedding corresponds to one of the word embeddings;
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hackman discloses:
	Hackman [0049] A word-character embedding may be computed using the word embedding of the word and the character embeddings for each character of the word. Any appropriate techniques may be used to create a word-character embedding from the individual embeddings. For example, a word-character embedding may be created by concatenating the word embedding with each of the character embeddings. In some implementations, other techniques may be used, such as the techniques illustrated by FIG. 3.


generate first data based on applying a deep neural network to the word embeddings and corresponding character embeddings;
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hashimoto discloses:
Hashimoto [0005] The technology disclosed relates generally to an architecture for natural language processing (NLP) using deep neural networks, and in particular relates to multi-task learning using an end-to-end trainable joint many-task neural network model. This architecture is extensible to other multilayer analytical frameworks and tasks.
Hashimoto [0211] In another implementation, a multi-layer neural network system, running on hardware that processes words in an input sentence, including words not previously mapped into a word embedding space is described that includes a word embedder and a substring embedder, both of which process the words in the input sentence. The word embedder maps previously recognized words into a word embedding space and identifies previously unrecognized words, to produce word embedding vectors for each of the words. The substring embedder (i) processes character substrings of the word at multiple scales of substring length, (ii) maps each processed character substring into an intermediate vector representing a position in a character embedding space, and (iii) combines the intermediate vectors for each unique processed character substring to produce character embedding vectors for each of the words. The neural network system also includes an embedder combiner that reports for use by a further process or processing layer both the word embedding vectors and the character embedding vectors, whereby a word not previously mapped into the word embedding space is nonetheless represented by the character embedding vector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Hashimoto for the purpose of using natural language processing (NLP) in deep neural networks.

generate second data based on applying a recurrent neural network to the first data;
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Perez discloses:
	Perez claim 18, a word sequence model that generates a sequence representation for the text sequence, based on the word representations, the word sequence model comprising a second recurrent neural network that receives the word embeddings and outputs the sequence representation
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Perez for the purpose of generating a sequence representation for the text sequence, based on the word representations.

generate attribute data identifying a plurality of attributes based on applying a statistical modeling method to the second data; 

	Godefroid [0062] As will be described in greater detail below, the present disclosure provides methods and systems for generating input grammars for grammar-based fuzzing by utilizing machine-learning techniques and sample inputs. In some embodiments, neural-network-based statistical learning techniques are used for the automatic generation of input grammars. For example, in some embodiments, recurrent neural networks are used for learning a statistical input model that is also generative: the model can be used to generate new inputs based on the probability distribution of the learnt model. According to an embodiment, unsupervised learning is used, and the method is fully automatic and does not require any format-specific customization
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Godefroid for the purpose of using recurrent neural networks for learning a statistical input model that is also generative.   

store the attribute data in a database.
	Godefroid, paragraphs 52 and 54. 

Regarding claim 5, the combination of Pub ‘371, Cheng, Hackman, Hasimoto, Perez and Godefroid discloses wherein the computing device is configured to obtain at least a portion of the catalog data for the at least one item from a catalog stored in the database, wherein the at least portion of the catalog data comprises an item description for the at least one item.
catalog provided by the catalog service 426 to obtain information about electronic catalog content stored in an item data repository 432. The electronic catalog content can include detailed information about these products. In one embodiment, this content is arranged in a hierarchical structure, having items associated with one or more categories or browse nodes in a hierarchy (or graph). The catalog service 426 can provide functionality for users to browse the item hierarchy in addition to searching the catalog. Users can acquire items via offers generated by the disclosed techniques. The catalog service 426 can also provide functionality users to participate in community features such as the disclosed QA sections of item detail pages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Cheng for the purpose of including content of detailed information about these products.

Regarding claim 6, the combination of Pub ‘371, Cheng, Hackman, Hasimoto, Perez and Godefroid discloses wherein the session data identifies that the at least one item has been viewed.
Pub ,371 [0022] In one or more embodiments, the term "session," as used herein, may refer to an amount of time to determine respective items viewed by individual users to input as a sentence into the word embedding model. Examples of sessions are a time period without 30 minutes of inactivity for a shopping environment, a time period without 12 hours of inactivity for a streaming environment, a session involving continuous interaction with a particular service provider (e.g., web service), and so forth.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid and further in view of Zou (US 2020/022 6126).          
Regarding claim 2, the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid discloses the elements of the claimed invention as noted but does not disclose wherein the computing device is configured to: receive a search request identifying a plurality of search terms from a web server; generate the word embeddings based on applying the neural network to the plurality of search terms; and generate the character embeddings based on applying the character neural network to the plurality of search terms.
However, Zhou discloses:
	Zou claim 15. Computer-readable storage hardware storing instructions configured to cause a computing device to perform a process, the process comprising: training a first neural network on an unlabeled training corpus comprising training text, the first neural network modeling character embeddings in the training corpus; training a second neural network on the unlabeled training corpus, the second neural network modeling word embeddings in the training corpus; for a search corpus comprised of units of text, computing a unit vector for each respective unit of text, wherein a unit vector is computed by (i) providing words of the unit of text to the first neural network and generating first vectors according to vector outputs of the first neural network, (ii) providing words of the unit of text to the second neural network and generating second vectors according to vector outputs of the second neural network, and (iii) synthesizing the first vectors and second vectors to form a unit vector representing the unit of text, wherein the first and second neural networks model different respective levels of structure of the unit of text; storing search information comprising the units of text and the respective unit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid to obtain above limitation based on the teachings of Zou for the purpose of search term expansion by including word embeddings and character embeddings.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez, Godefroid and Zou and further in view of Zhang (US 2016/036 4393). 
Regarding claim 3, the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez, Godefroid and Zou discloses the elements of the claimed invention as noted but does not disclose generate search results for the search request; rank the search results based on the attribute data; and transmitting the ranked search results to the web server.
However, Zhang discloses:
	Zhang [0050] In practical applications, the present embodiment is applicable when search results of the search engine server have not achieved diversity. In other words, after the obtained first search results are ranked according to the first relevance score, search results with the same attributes are still clustered together. For example, the top several search results from the search engine server are all related a same supplier. After 301, the first search result set is further processed or determined, such as whether the top several results of the first search result set 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez, Godefroid and Zou to obtain above limitation based on the teachings of Zhang for the purpose of showing search results per user preference.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid and further in view of Zhu (US 2019/015 6220). 
Regarding claim 4, the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid discloses the elements of the claimed invention as noted but does not disclose wherein the recurrent neural network is a bi-directional long-short term memory recurrent neural network.  However, Zhu discloses:
	Zhu [0019] At operation 220, the processing circuitry 110 determines a low-level meaning of the question 150 and a low-level meaning of the context 140. The low-level meaning corresponds to neighboring words and phrases. This is usually done via a bi-directional recursive neural networks (RNN), such as long-short term memory (LSTM). It will generate a low-level meaning from word-level vector. One difference between the technology described herein and the way a typical human does reading comprehension exercises is that humans usually do not read paragraphs backwards. However, bi-directional RNN uses this mechanism to get full neighborhood information for each word, from both the forward and the backward direction.
.   

Claim 7      is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid and further in view of Ge (US 2020/038 0991)
Regarding claim 7, the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid discloses the elements of the claimed invention as noted but does not disclose wherein the statistical modeling method is a conditional random field statistical modeling method.  However, Ge discloses:
	Ge [0116] In some examples, in addition to statistical models, neural networks, and/or acoustical models, the language model may incorporate any suitable graphical model, e.g., a hidden Markov model (HMM) or a conditional random field (CRF). The graphical model may utilize statistical features (e.g., transition probabilities) and/or confidence values to determine a probability of recognizing a word, given the speech audio and/or other words recognized so far. Accordingly, the graphical model may utilize the statistical features, previously trained machine learning models, and/or acoustical models to define transition probabilities between states represented in the graphical model..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘371, Cheng, Hackman, Hashimoto, .  
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid and further in view of Zhang.
Regarding claim 8, the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez, Godefroid and Zhang discloses wherein the computing device is configured to: receive a search request identifying a plurality of search terms from a server; generate search results for the search request; rank the search results based at least on the attribute data; and transmit the ranked search results to the server.
	Zhang [0050] In practical applications, the present embodiment is applicable when search results of the search engine server have not achieved diversity. In other words, after the obtained first search results are ranked according to the first relevance score, search results with the same attributes are still clustered together. For example, the top several search results from the search engine server are all related a same supplier. After 301, the first search result set is further processed or determined, such as whether the top several results of the first search result set belong to the same category. If the top several results of the first search result set belong to the same category, the subsequent steps may be performed.

Claims 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub ‘371 in view of Cheng in view of Hackman in view of Hashimoto in view of Perez and further in view of Godefroid.         
Regarding claim 9, Pub ‘371 discloses: 

Pub ‘371 [0020] In one or more embodiments, the term "item vector representation," as used herein, may refer to any representation of an item (e.g., good or service) in vector space determined by inputting sentences derived from browsing session items into a word embedding model. Comparisons of item vector representations of items are able to produce item similarities.

obtain catalog data identifying a plurality of properties of the at least one item; generating word embeddings based on applying a neural network to the catalog data; 
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Cheng discloses:
Cheng col 14, lines 45-55, Users can browse an electronic catalog provided by the catalog service 426 to obtain information about electronic catalog content stored in an item data repository 432. The electronic catalog content can include detailed information about these products. In one embodiment, this content is arranged in a hierarchical structure, having items associated with one or more categories or browse nodes in a hierarchy (or graph). The catalog service 426 can provide functionality for users to browse the item hierarchy in addition to searching the catalog.  Users can acquire items via offers generated by the disclosed techniques. The catalog service 426 can also provide functionality users to participate in community features such as the disclosed QA sections of item detail pages.
	Cheng col 11, lines 40-50 In equation (8), sim.sub.tfidf is the cosine similarity of the weighted averages over 100-dimensional word embeddings for all nouns, verbs, and adjectives in r and q. Tf-idf weights are computed over all questions, answers, and review sentences in the dataset. In equation (8), sim.sub.bpe denotes the cosine similarity of the averages over subword 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Cheng for the purpose of including content of detailed information about these products.

generating character embeddings based on applying a character neural network to the catalog data, wherein each character embedding corresponds to one of the word embeddings;
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hackman discloses:
	Hackman [0049] A word-character embedding may be computed using the word embedding of the word and the character embeddings for each character of the word. Any appropriate techniques may be used to create a word-character embedding from the individual embeddings. For example, a word-character embedding may be created by concatenating the word embedding with each of the character embeddings. In some implementations, other techniques may be used, such as the techniques illustrated by FIG. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Hackman for the purpose of creating a word-character embedding by concatenating the word embedding with each of the character embeddings. 

generating first data based on applying a deep neural network to the word embeddings and corresponding character embeddings;
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hashimoto discloses:
Hashimoto [0005] The technology disclosed relates generally to an architecture for natural language processing (NLP) using deep neural networks, and in particular relates to multi-task learning using an end-to-end trainable joint many-task neural network model. This architecture is extensible to other multilayer analytical frameworks and tasks.
Hashimoto [0211] In another implementation, a multi-layer neural network system, running on hardware that processes words in an input sentence, including words not previously mapped into a word embedding space is described that includes a word embedder and a substring embedder, both of which process the words in the input sentence. The word embedder maps previously recognized words into a word embedding space and identifies previously unrecognized words, to produce word embedding vectors for each of the words. The substring embedder (i) processes character substrings of the word at multiple scales of substring length, (ii) maps each processed character substring into an intermediate vector representing a position in a character embedding space, and (iii) combines the intermediate vectors for each unique processed character substring to produce character embedding vectors for each of the words. The multi-layer neural network system also includes an embedder combiner that reports for use by a further process or processing layer both the word embedding vectors and the character embedding vectors, whereby a word not previously mapped into the word embedding space is nonetheless represented by the character embedding vector.


generating second data based on applying a recurrent neural network to the first data; 
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Perez discloses:
	Perez claim 18, a word sequence model that generates a sequence representation for the text sequence, based on the word representations, the word sequence model comprising a second recurrent neural network that receives the word embeddings and outputs the sequence representation
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Perez for the purpose of generating a sequence representation for the text sequence, based on the word representations.

generating attribute data identifying a plurality of attributes based on applying a statistical modeling method to the second data; and
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Godefroid discloses:
	Godefroid [0062] As will be described in greater detail below, the present disclosure provides methods and systems for generating input grammars for grammar-based fuzzing by utilizing machine-learning techniques and sample inputs. In some embodiments, neural-network-recurrent neural networks are used for learning a statistical input model that is also generative: the model can be used to generate new inputs based on the probability distribution of the learnt model. According to an embodiment, unsupervised learning is used, and the method is fully automatic and does not require any format-specific customization
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Godefroid for the purpose of using recurrent neural networks for learning a statistical input model that is also generative.   

storing the attribute data in a database.
Godefroid, paragraphs 52 and 54. 

Regarding claim 13, the combination of Pub ‘371, Cheng, Hackman, Hasimoto, Perez and Godefroid discloses obtaining at least a portion of the catalog data for the at least one item from a catalog stored in the database, wherein the at least portion of the catalog data comprises an item description for the at least one item.
Cheng col 14, lines 45-55, Users can browse an electronic catalog provided by the catalog service 426 to obtain information about electronic catalog content stored in an item data repository 432. The electronic catalog content can include detailed information about these products. In one embodiment, this content is arranged in a hierarchical structure, having items associated with one or more categories or browse nodes in a hierarchy (or graph). The catalog service 426 can provide functionality for users to browse the item hierarchy in addition to catalog. Users can acquire items via offers generated by the disclosed techniques. The catalog service 426 can also provide functionality users to participate in community features such as the disclosed QA sections of item detail pages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Cheng for the purpose of including content of detailed information about these products.
 
Regarding claim 15, the combination of Pub ‘371, Cheng, Hackman, Hasimoto, Perez and Godefroid discloses wherein the session data identifies that the at least one item has been viewed.
Pub ‘371 [0022] In one or more embodiments, the term "session," as used herein, may refer to an amount of time to determine respective items viewed by individual users to input as a sentence into the word embedding model. Examples of sessions are a time period without 30 minutes of inactivity for a shopping environment, a time period without 12 hours of inactivity for a streaming environment, a session involving continuous interaction with a particular service provider (e.g., web service), and so forth.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid and further in view of Zou
Regarding claim 10, the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid discloses the elements of the claimed invention as noted but does not disclose
receiving a search request identifying a plurality of search terms from a web server; generating the word embeddings based on applying the neural network to the plurality of search terms; and

However, Zhou discloses:
	Zou claim 15. Computer-readable storage hardware storing instructions configured to cause a computing device to perform a process, the process comprising: training a first neural network on an unlabeled training corpus comprising training text, the first neural network modeling character embeddings in the training corpus; training a second neural network on the unlabeled training corpus, the second neural network modeling word embeddings in the training corpus; for a search corpus comprised of units of text, computing a unit vector for each respective unit of text, wherein a unit vector is computed by (i) providing words of the unit of text to the first neural network and generating first vectors according to vector outputs of the first neural network, (ii) providing words of the unit of text to the second neural network and generating second vectors according to vector outputs of the second neural network, and (iii) synthesizing the first vectors and second vectors to form a unit vector representing the unit of text, wherein the first and second neural networks model different respective levels of structure of the unit of text; storing search information comprising the units of text and the respective unit vectors, wherein each unit vector is linked to its respective unit of text; providing the stored search information to a ranking module that uses the search information to compute rankings of the units of text for search queries; and displaying search results comprising the rankings
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid to obtain above limitation based on the teachings of Zou for the purpose of search term expansion by including word embeddings and character embeddings.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez, Godefroid and Zou and further in view of Zhang  
Regarding claim 11, the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez, Godefroid and Zou discloses the elements of the claimed invention as noted but does not disclose generating search results for the search request; ranking the search results based on the attribute data; and transmitting the ranked search results to the web server.
However, Zhang discloses:
	Zhang [0050] In practical applications, the present embodiment is applicable when search results of the search engine server have not achieved diversity. In other words, after the obtained first search results are ranked according to the first relevance score, search results with the same attributes are still clustered together. For example, the top several search results from the search engine server are all related a same supplier. After 301, the first search result set is further processed or determined, such as whether the top several results of the first search result set belong to the same category. If the top several results of the first search result set belong to the same category, the subsequent steps may be performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez, Godefroid and Zou to obtain above limitation based on the teachings of Zhang for the purpose of showing search results per user preference.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid and further in view of Zhang.

ranking the search results based on at least one of the first attribute data and the second attribute data; and transmitting the ranked search results to the web server.
Zhang [0050] In practical applications, the present embodiment is applicable when search results of the search engine server have not achieved diversity. In other words, after the obtained first search results are ranked according to the first relevance score, search results with the same attributes are still clustered together. For example, the top several search results from the search engine server are all related a same supplier. After 301, the first search result set is further processed or determined, such as whether the top several results of the first search result set belong to the same category. If the top several results of the first search result set belong to the same category, the subsequent steps may be performed.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid and further in view of Zhu and further in view of Ge.  
Regarding claim 14, the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid discloses the elements of the claimed invention as noted but does not disclose wherein the recurrent neural network is a bi-directional long-short term memory recurrent neural network.  However, Zhu discloses:
	Zhu [0019] At operation 220, the processing circuitry 110 determines a low-level meaning of the question 150 and a low-level meaning of the context 140. The low-level meaning corresponds to neighboring words and phrases. This is usually done via a bi-directional recursive neural networks (RNN), such as long-short term memory (LSTM). It will generate a low-level meaning from word-level vector. One difference between the technology described herein and the way a typical human does reading comprehension exercises is that humans usually do not read paragraphs backwards. However, bi-directional RNN uses this mechanism to get full neighborhood information for each word, from both the forward and the backward direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid to obtain above limitation based on the teachings of Zhu for the purpose of determining a low-level meaning of the question 150 and a low-level meaning of the context 140
Regarding claim 14, the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid discloses the elements of the claimed invention as noted but does not disclose wherein the statistical modeling method is a conditional random field statistical modeling method.  However, Ge discloses:
	Ge [0116] In some examples, in addition to statistical models, neural networks, and/or acoustical model, the language model may incorporate any suitable graphical model, e.g., a hidden Markov model (HMM) or a conditional random field (CRF). The graphical model may utilize statistical features (e.g., transition probabilities) and/or confidence values to determine a probability of recognizing a word, given the speech audio and/or other words recognized so far. Accordingly, the graphical model may utilize the statistical features, previously trained machine learning models, and/or acoustical models to define transition probabilities between states represented in the graphical model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘371, Cheng, Hackman, Hashimoto, model.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pub ‘371, in view of Cheng in view of Hackman in view of Hashimoto in view of Perez and further in view of Godefroid.         
Regarding claim 1, Pub ‘371 discloses: 
obtaining session data identifying engagement of at least one item; obtain catalog data 
Pub ‘371 [0020] In one or more embodiments, the term "item vector representation," as used herein, may refer to any representation of an item (e.g., good or service) in vector space determined by inputting sentences derived from browsing session items into a word embedding model. Comparisons of item vector representations of items are able to produce item similarities.

obtain catalog data identifying a plurality of properties of the at least one item; 
generating word embeddings based on applying a neural network to the catalog data
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Cheng discloses:
Cheng col 14, lines 45-55, Users can browse an electronic catalog provided by the catalog service 426 to obtain information about electronic caalog content stored in an item data repository 432. The electronic catalog content can include detailed information about these products. In one embodiment, this content is arranged in a hierarchical structure, having items associated with one or more categories or browse nodes in a hierarchy (or graph). The catalog service 426 can provide functionality for users to browse the item hierarchy in addition to searching the catalog.  Users can acquire items via offers generated by the disclosed techniques. catalog service 426 can also provide functionality users to participate in community features such as the disclosed QA sections of item detail pages.
	Cheng col 11, lines 40-50 In equation (8), sim.sub.tfidf is the cosine similarity of the weighted averages over 100-dimensional word embeddings for all nouns, verbs, and adjectives in r and q. Tf-idf weights are computed over all questions, answers, and review sentences in the dataset. In equation (8), sim.sub.bpe denotes the cosine similarity of the averages over subword embeddings for all sub-words in in r and q. These subword embeddings can be computed based on byte pair Encoding. Representing in r and q by subword embeddings instead word embeddings can compensate for out-of-vocabulary words resulting from spelling variations and item-specific terms in the data. In equation (8), sim.sub.prod denotes the Jaccard index computed on the sets of product mentions in r and q,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Cheng for the purpose of including content of detailed information about these products.

generating character embeddings based on applying a character neural network to the catalog data, wherein each character embedding corresponds to one of the word embeddings;
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hackman discloses:
	Hackman [0049] A word-character embedding may be computed using the word embedding of the word and the character embeddings for each character of the word. Any appropriate techniques may be used to create a word-character embedding from the individual embeddings. For example, a word-character embedding may be created by concatenating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Hackman for the purpose of creating a word-character embedding by concatenating the word embedding with each of the character embeddings. 

generating first data based on applying a deep neural network to the word embeddings and corresponding character embeddings;
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hashimoto discloses:
Hashimoto [0005] The technology disclosed relates generally to an architecture for natural language processing (NLP) using deep neural networks, and in particular relates to multi-task learning using an end-to-end trainable joint many-task neural network model. This architecture is extensible to other multilayer analytical frameworks and tasks.
Hashimoto [0211] In another implementation, a multi-layer neural network system, running on hardware that processes words in an input sentence, including words not previously mapped into a word embedding space is described that includes a word embedder and a substring embedder, both of which process the words in the input sentence. The word embedder maps previously recognized words into a word embedding space and identifies previously unrecognized words, to produce word embedding vectors for each of the words. The substring embedder (i) processes character substrings of the word at multiple scales of substring length, (ii) maps each processed character substring into an intermediate vector representing a position in a character embedding space, and (iii) combines the intermediate vectors for each unique processed character substring to produce character embedding vectors for each of the words. The multi-layer neural network system also includes an embedder combiner that reports for use by a further process or processing layer both the word embedding vectors and the character embedding vectors, whereby a word not previously mapped into the word embedding space is nonetheless represented by the character embedding vector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Hashimoto for the purpose of using natural language processing (NLP) in deep neural networks.

generating second data based on applying a recurrent neural network to the first data; 
Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Perez discloses:
	Perez claim 18, a word sequence model that generates a sequence representation for the text sequence, based on the word representations, the word sequence model comprising a second recurrent neural network that receives the word embeddings and outputs the sequence representation
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Perez for the purpose of generating a sequence representation for the text sequence, based on the word representations.


Pub ‘371 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Godefroid discloses:
	Godefroid [0062] As will be described in greater detail below, the present disclosure provides methods and systems for generating input grammars for grammar-based fuzzing by utilizing machine-learning techniques and sample inputs. In some embodiments, neural-network-based statistical learning techniques are used for the automatic generation of input grammars. For example, in some embodiments, recurrent neural networks are used for learning a statistical input model that is also generative: the model can be used to generate new inputs based on the probability distribution of the learnt model. According to an embodiment, unsupervised learning is used, and the method is fully automatic and does not require any format-specific customization
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Godefroid for the purpose of using recurrent neural networks for learning a statistical input model that is also generative.   

storing the attribute data in a database.
	Godefroid, paragraphs 52 and 54. 
 
Regarding claim 19, the combination of Pub ‘371, Cheng, Hackman, Hasimoto, Perez and Godefroid discloses wherein the computing device is configured to obtain at least a portion of 
Cheng col 14, lines 45-55, Users can browse an electronic catalog provided by the catalog service 426 to obtain information about electronic catalog content stored in an item data repository 432. The electronic catalog content can include detailed information about these products. In one embodiment, this content is arranged in a hierarchical structure, having items associated with one or more categories or browse nodes in a hierarchy (or graph). The catalog service 426 can provide functionality for users to browse the item hierarchy in addition to searching the catalog.  Users can acquire items via offers generated by the disclosed techniques. The catalog service 426 can also provide functionality users to participate in community features such as the disclosed QA sections of item detail pages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘371 to obtain above limitation based on the teachings of Cheng for the purpose of including content of detailed information about these products.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid and further in view of Zou.            
Regarding claim 17, the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid discloses the elements of the claimed invention as noted but does not disclose wherein the computing device is configured to: receiving a search request identifying a plurality of search terms from a web server; generating the word embeddings based on applying the neural network to the plurality of search terms; and generating the character embeddings based on applying the character neural network to the plurality of search terms.

	Zou claim 15. Computer-readable storage hardware storing instructions configured to cause a computing device to perform a process, the process comprising: training a first neural network on an unlabeled training corpus comprising training text, the first neural network modeling character embeddings in the training corpus; training a second neural network on the unlabeled training corpus, the second neural network modeling word embeddings in the training corpus; for a search corpus comprised of units of text, computing a unit vector for each respective unit of text, wherein a unit vector is computed by (i) providing words of the unit of text to the first neural network and generating first vectors according to vector outputs of the first neural network, (ii) providing words of the unit of text to the second neural network and generating second vectors according to vector outputs of the second neural network, and (iii) synthesizing the first vectors and second vectors to form a unit vector representing the unit of text, wherein the first and second neural networks model different respective levels of structure of the unit of text; storing search information comprising the units of text and the respective unit vectors, wherein each unit vector is linked to its respective unit of text; providing the stored search information to a ranking module that uses the search information to compute rankings of the units of text for search queries; and displaying search results comprising the rankings
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid to obtain above limitation based on the teachings of Zou for the purpose of search term expansion by including word embeddings and character embeddings.  
 
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez, Godefroid and Zou and further in view of Zhang
Regarding claim 11, the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez, Godefroid and Zou discloses the elements of the claimed invention as noted but does not disclose generating search results for the search request; ranking the search results based on the attribute data; and transmitting the ranked search results to the web server.
However, Zhang discloses:
	Zhang [0050] In practical applications, the present embodiment is applicable when search results of the search engine server have not achieved diversity. In other words, after the obtained first search results are ranked according to the first relevance score, search results with the same attributes are still clustered together. For example, the top several search results from the search engine server are all related a same supplier. After 301, the first search result set is further processed or determined, such as whether the top several results of the first search result set belong to the same category. If the top several results of the first search result set belong to the same category, the subsequent steps may be performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez, Godefroid and Zou to obtain above limitation based on the teachings of Zhang for the purpose of showing search results per user preference.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid and further in view of Zhu.  

	Zhu [0019] At operation 220, the processing circuitry 110 determines a low-level meaning of the question 150 and a low-level meaning of the context 140. The low-level meaning corresponds to neighboring words and phrases. This is usually done via a bi-directional recursive neural networks (RNN), such as long-short term memory (LSTM). It will generate a low-level meaning from word-level vector. One difference between the technology described herein and the way a typical human does reading comprehension exercises is that humans usually do not read paragraphs backwards. However, bi-directional RNN uses this mechanism to get full neighborhood information for each word, from both the forward and the backward direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘371, Cheng, Hackman, Hashimoto, Perez and Godefroid to obtain above limitation based on the teachings of Zhu for the purpose of determining a low-level meaning of the question 150 and a low-level meaning of the context 140.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
5/5/2021